Citation Nr: 1203982	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-13 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to the benefits currently sought on appeal.

The Veteran appeared before the undersigned Acting Veterans Law Judge in a Travel Board hearing in St. Petersburg in August 2010 to present testimony on the issues on appeal.  He submitted additional evidence at that time, with a waiver of RO jurisdiction over that evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and credible medical evidence of record demonstrates that the Veteran's bilateral hearing loss, which includes his right ear, is related to his period of service. 

2.  The Veteran has competently and credibly asserted that he first experienced a ringing in his ears in service, and that he has experienced that sensation ever since that time.

CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  Tinnitus was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

As a preliminary matter, the Board notes that the agency of original jurisdiction (AOJ) has a duty to notify and assist the Veteran pursuant to 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011).  As will be discussed below, service connection is warranted in both issues before the Board; therefore, a full discussion of whether VA met these duties is not needed, as no prejudice will flow to the Veteran.

The Veteran seeks service connection for hearing loss and tinnitus, which he contends initially manifested in service.  Specifically, he contends that he experienced significant noise exposure during basic training and officer candidate school.

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

With respect to the Veteran's claim of entitlement to service connection for hearing loss, the Board notes that he is competent to testify as to the noise exposure he experienced in service consisting of weapons fire.  The Board also finds this testimony credible, as the record in no way contradicts his accounts of noise exposure in service.  The Board notes that the Veteran's service treatment records demonstrate impaired hearing in the left ear upon separation and normal hearing in the right ear.  It appears to be on this basis that the RO granted service connection in the left ear, but denied service connection in the right ear.  The Board notes that although right ear hearing loss is not shown in service or within one year of separation from service, service connection can be established for that ear if the medical evidence shows that it is actually due to incidents during service.  Hensley  v. Brown, 5 Vet. App. 155, 159-60 (1993).

In September 2003, the Veteran was examined by a VA audiologist.  The Veteran conveyed his history of noise exposure in service and his lack of noise exposure thereafter in his duties in the Judge Advocate General's Corps.  Examination yielded a diagnosis of bilateral moderate severe sensorineural hearing loss.  The audiologist also opined that the hearing loss was more than likely related to the Veteran's military noise exposure.  

The opinion offered by the audiologist is not contradicted by the record.  It specifically references the bilateral nature of the condition.  The Veteran's lay statements support that he has had hearing loss since his separation from service, and that he has not experienced noise exposure outside of service.  Therefore, on the evidence of record, service connection for the right ear hearing loss is warranted.  The appeal is granted.  

With respect to the Veteran's claim for tinnitus, the Board notes that over the course of the appeal, the Veteran has consistently stated both to his treating audiologist and to the undersigned that he first experienced a ringing of the ears while training with weaponry in basic training and officer training.  He further noted in all cases that he has continued to experience this sensation ever since he separated from service.  The Veteran is competent to assert his first hand knowledge of his symptoms.  Furthermore, the Board finds his statements in this regard credible in the context of his appeal.  The evidence does not contradict his statements at any time. 

As the Veteran is competent to report a continuity of symptomatology since the initial in-service manifestation of his tinnitus, he is competent to relate his currently diagnosed disability of tinnitus to his active service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   Given that tinnitus has been determined to have had its initial clinical onset in service, the Board finds that service connection for tinnitus is warranted.  In this case, service incurrence has been shown by satisfactory lay evidence and continuity of the disability since service.  All reasonable doubt has been resolved in favor of the claimant in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The appeal is granted.

ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 


____________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


